        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 1 of 75



                IN THE UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF MARYLAND

__________________________________________
                                          )
UNITED STATES OF AMERICA, ex rel.         )
ELGASIM MOHAMED FADLALLA, et al.,         )
                                          )
                  Relators/Plaintiffs,    )
                                          )
v.                                        )              Case No. 8:15-cv-01806- PX
                                          )
DYNCORP INTERNATIONAL, LLC, et al.,       )
                                          )
                  Defendants,             )
                                          )
__________________________________________)

  DEFENDANT SHEE ATIKÁ LANGUAGES, LLC’S ANSWER AND AFFIRMATIVE
        DEFENSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

       Defendant Shee Atiká Languages, LLC (“SAL”), by counsel, sets forth the following as

its Answer, and Affirmative Defenses to the First Amended Complaint (“Amended Complaint”)

of Plaintiffs, the United States of America (“U.S”), by and through Elgasim Mohamed Fadlalla,

Ramzi Zinnekah, Maher Al-Masri, Majdi Abdulghani, Haidar Al-Saidi, Sadiq Al-Saidi, Sinan

Marrogy, Neil Magi, Faycal Maroufi, Kidar Mohammad Al-Safar, Mahmoud Ali Luttfi, Nimna

L. Jayasighe Madulige, Naveep Kaur Tucker, Waiel Samy Mansour, Samah Fikri, Hamid Skili,

Saad Kabbaj, Nada Malek, Louai SALim, Antonio Antar, Akhtar Hayat, Haider Al-Nakash,

Parcham Khoshaba Mikhaiel, Edward Youkhana, Dr. Ali Al-Taie, Ali Elsebaey, Moureldin

Muhsen, Maryan Mure and Tebyan Al Nawasreh (collectively, “Relators” for purposes of the

False Claims Act counts herein and “Plaintiffs” for purposed of Trafficking Victim Protection

Reauthorization Act (TVPRA”) count herein):
          Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 2 of 75



        ANSWER AND AFFIRMATIVE DEFENSES TO AMENDED COMPLAINT

                                           I.    INTRODUCTION

        1.      The allegations in Paragraph 1 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then they are denied.

        2.      In response to Paragraph 2 of the Amended Complaint, SAL states the allegations in

the first sentence of the paragraph, are Plaintiffs’ characterization of their case to which no response

is required, but to the extent they are deemed to be facts, then they are denied, but to the extent they

are deemed to be facts, then they are denied. As to the second sentence of Paragraph 2, SAL states

Contract No. W911W4-08-D-002, supported by the documents referenced, which are the best

evidence of their contents, otherwise SAL denies the allegations. SAL admits the allegations in the

third sentence about the contacts cited to the extent supported by the documents referenced, which

are the best evidence of their contents, otherwise, SAL denies the remainder of the allegations in the

third sentence for lack of knowledge sufficient to for a belief as to their truth. As to the fourth and

fifth sentences of this paragraph, SAL lacks knowledge sufficient to form a belief as to their truth,

therefore denies the allegations. SAL admits it was a subcontractor under Contract 1 as stated in the

sixth sentence of this paragraph, however denies the remaining allegations of sixth sentence for lack

of knowledge sufficient to form a belief as to their truth.

        3.      SAL admits the allegation in sentences 1 and 2 of Paragraph 3 of the Amended

Complaint to the extent they are supported by the documents referenced which are the best evidence

of their contents, otherwise, SAL denies the remaining allegations of the first two sentences. In

response to the third sentence of this paragraph, SAL denies the allegations as it lacks knowledge

sufficient to form a belief as to their truth.



                                                    2
          Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 3 of 75



        4.       As to the allegations in Paragraph 4 of the Amended Complaint, SAL lacks

knowledge sufficient to form a belief as to their truth.

        5.       SAL denies the allegations contained in Paragraph 5 of the Amended Complaint for

lack of knowledge sufficient to form a belief as to their truth.

        6.       The allegations in Paragraph 6 of the Amended Complaint are Plaintiffs’

characterization of their case or conclusion of law to which no response is required, but to the extent

they are deemed to be facts, then they are denied.

        7.       The allegations in Paragraph 7 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

        8.       The allegations in Paragraph 8 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied as to SAL and denied as to the other

defendants for lack of knowledge sufficient to form a belief as to their truth.

        9.       The allegations in Paragraph 9 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        10.      The allegations in Paragraph 10 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

        11.      The allegations in Paragraph 11 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the



                                                     3
          Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 4 of 75



extent they are deemed to be facts, then they are denied as SAL lacks sufficient knowledge to form

a belief as to their truth.

        12.      The allegations in Paragraph 12 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        13.      The allegations in the first sentence are Plaintiffs’ characterization of their case and

conclusion of law to which no response is required, to the extent a response is required, SAL denies

the allegations in the first sentence as to SAL and denies the allegations against the other defendants

for lack of knowledge sufficient to form a belief as to their truth; denies the allegations in the second

sentence for lack of knowledge sufficient to form a belief as to its truth.

        14.      The allegations in Paragraph 14 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied as to SAL and denied as to the other

defendants for lack of knowledge sufficient to form a belief as to their truth.

        15.      The allegations in Paragraph 15 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

                                             II. PARTIES

        16.      SAL denies the allegations in Paragraph 16 of the Amended Complaint, and

including those about the individuals listed and subparagraphs numbered 1 through 29, for lack

knowledge sufficient to form a belief as to their truth.



                                                    4
          Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 5 of 75



        17.       SAL denies the allegations in Paragraph 17 of the Amended Complaint for lack

knowledge sufficient to form a belief as to their truth.

        18.       SAL denies the allegations in Paragraph 18 of the Amended Complaint for lack

knowledge sufficient to form a belief as to their truth.

        19.       SAL denies the allegations in Paragraph 19 of the Amended Complaint for lack

knowledge sufficient to form a belief as to their truth.

        20.       SAL denies the allegations in Paragraph 20 of the Amended Complaint for lack

knowledge sufficient to form a belief as to their truth.

        21.       The allegations in the first two sentences of Paragraph 21 of the Amended

Complaint are conclusions of law to which no response is required; to the extent they are facts then

they are denied; the allegations in the third sentences of Paragraph 21 of the Amended Complaint

are Plaintiff’s characterization of its case and conclusions of law to which no response is required;

to the extent they are facts then they are denied for lack of knowledge sufficient to form a belief as

to their truth.

        22.       SAL denies the allegations in Paragraph 22 of the Amended Complaint for lack

knowledge sufficient to form a belief as to their truth.

        23.       SAL denies the allegations contained in Paragraph 23 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        24.       SAL denies the allegations contained in Paragraph 24 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        25.       SAL denies the allegations contained in Paragraph 25 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        26.       SAL denies the allegations contained in Paragraph 26 of the Amended Complaint



                                                    5
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 6 of 75



for lack of knowledge sufficient to form a belief of their truth.

        27.     SAL denies the allegations contained in Paragraph 27 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        28.     The allegations in Paragraph 28 are Plaintiffs’ characterization of their case and

conclusions of law to which no response is required, but to the extent they are deemed to be facts,

then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        29.     SAL denies the allegations contained in Paragraph 29 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        30.     SAL denies the allegations contained in Paragraph 30 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        31.     SAL denies the allegations contained in Paragraph 31 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        32.     SAL denies the allegations contained in Paragraph 32 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        33.     SAL denies the allegations contained in Paragraph 33 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        34.     SAL denies the allegations contained in Paragraph 34 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        35.     SAL denies the allegations contained in Paragraph 35 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        36.     SAL denies the allegations contained in Paragraph 36 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        37.     SAL denies the allegations contained in Paragraph 37 of the Amended Complaint



                                                    6
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 7 of 75



for lack of knowledge sufficient to form a belief of their truth.

        38.     SAL denies the allegations contained in Paragraph 38 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        39.     SAL denies the allegations contained in Paragraph 39 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        40.     SAL denies the allegations contained in Paragraph 40 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        41.     SAL denies the allegations contained in Paragraph 41 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        42.     SAL denies the allegations contained in Paragraph 42 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        43.     SAL denies the allegations contained in Paragraph 43 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        44.     SAL denies the allegations contained in Paragraph 44 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        45.     SAL denies the allegations contained in Paragraph 45 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        46.     SAL denies the allegations contained in Paragraph 46 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        47.     SAL denies the allegations contained in Paragraph 47 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        48.     SAL denies the allegations contained in Paragraph 48 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.



                                                    7
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 8 of 75



        49.     SAL denies the allegations contained in Paragraph 49 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        50.     SAL admits the allegation in the first sentence that at one time Shee Atiká was a

limited liability company organized under the laws of Alaska with its principal place of business in

Sitka Alaska and denies the remaining allegations in the first sentence; admits the allegation in the

second sentence that Shee Atiká described itself as an Alaska Native Corporation; the remaining

allegations in the second sentence are conclusions of law to which no response is required, but to the

extent they are deemed to be allegations of fact they are admitted only to the extent they are

supported by the regulations and statutes cited which are the best evidence of their contents,

otherwise denies the remaining allegations in the second sentence. The allegation in the third

sentence regarding an agreement between Shee Atiká and GLS is Plaintiffs’ characterization of their

case and a conclusion of law to which no response is required, but to the extent that is deemed to be

an allegation of fact then denies that allegation and the remaining allegations in the third sentence

for lack of knowledge sufficient to form a belief as to their truth. SAL admits the allegation in the

fourth sentence that that Shee Atiká is no longer active and admits the remaining allegations in the

fourth sentence to the extent supported by the referenced “available records” which are the best

evidence of their contents, otherwise denies the remaining allegations in the fourth sentence.

        51.     SAL denies the allegations contained in Paragraph 51 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        52.     SAL denies the allegations contained in Paragraph 52 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

        53.     SAL denies the allegations contained in Paragraph 53 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.



                                                    8
           Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 9 of 75



          54.    SAL denies the allegations contained in Paragraph 54 of the Amended Complaint

for lack of knowledge sufficient to form a belief of their truth.

                                 III. JURISDICTION AND VENUE

          55.    The allegations in Paragraph 55 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

          56.    The allegations in Paragraph 56 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

          57.    The allegations in Paragraph 57 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

          58.    The allegations in Paragraph 58 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are denied.

          IV. DEFENDANTS’ MATERIAL REPRESENTATIONS IN THEIR BID FOR

          CONTRACT 1

          The allegations in heading IV are Plaintiffs’ characterization of their case and conclusions of

law to which no response is required, but to the extent they are deemed to be facts, then they are

denied.

          59.    SAL admits allegations contained in Paragraph 59 of the Amended Complaint to

the extent supported by the Solicitation cited, which is the best evidence of its contents, otherwise,

SAL denies the allegation in Paragraph 59.



                                                    9
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 10 of 75



         60.    SAL denies the allegation in Paragraph 60 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

         61.    SAL admits the allegations contained in Paragraph 61 of the Amended Complaint

and the quoted language set forth under Paragraph 61 to the extent it is supported by the contract

document cited, which is the best evidence of its contents, otherwise, SAL denies the allocations

contain in Paragraph 61.

         62.    SAL admits the allegations contained in Paragraph 62 of the Amended Complaint to

the extent it is supported by the contract document quoted, which is the best evidence of its

contents, otherwise, SAL denies the allocations contain in Paragraph 62.

         63.    SAL admits the allegations contained in Paragraph 63 of the Amended Complaint

to the extent it is supported by the contract document cited, which is the best evidence of its

contents, otherwise, SAL denies the allocations contain in Paragraph 63.

         64.    The allegations in Paragraph 64 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then they are denied by SAL for lack of knowledge sufficient to form a belief as to their

truth.

         65.    SAL admits the allegations contained in paragraph 65 of the Amended Complaint to

the extent supported by the contract quoted which is the best evidence of its contents, otherwise

denies the allegations contained in paragraph 65.

         66.    The allegation in paragraph 66 that GLS was to keep INSCOM informed is a

conclusion of law to which no response is required, but to the extent it is a fact, then admits that

allegation and the remaining allegations contained in paragraph 66 to the extent supported by the

contract quoted    which is the best evidence of its contents, otherwise denies the allegations



                                                    10
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 11 of 75



contained in paragraph 66.

        67.     SAL admits the allegations contained in Paragraph 67 of the Amended Complaint to

the extent it is supported by the contract quoted, which is the best evidence of its contents,

otherwise, SAL denies the allocations contain in Paragraph 67.

        68.     SAL admits the allegations contained in Paragraph 68 of the Amended Complaint to

the extent it is supported by the contract quoted, which is the best evidence of its contents,

otherwise, SAL denies the allocations contain in Paragraph 68.

        69.     The allegation in the first sentence of Paragraph 69 of the Amended Complaint are

Plaintiffs’ characterization of their case to which no response is required, but to the extent they

deemed are facts, then SAL admits those allegations, the allegations in the second sentence, and in

the quoted language set forth beneath Paragraph 69 to the extent they are supported by the contract

quoted, which is the best evidence of its contents, otherwise denies the allegations contained in

Paragraph 69.

        70.     The allegations in Paragraph 70 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the contract

cited, which is the best evidence of its contents, otherwise denies the allegations contained in

paragraph 70 for lack of knowledge sufficient to form a belief as to their truth.

        71.     The allegations in Paragraph 71 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the contract

cited, which is the best evidence of its contents, otherwise denies the allegations contained in

paragraph 71 for lack of knowledge sufficient to form a belief as to their truth.



                                                  11
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 12 of 75



        72.     The allegations in Paragraph 72 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the contract

cited, which is the best evidence of its contents, otherwise denies the allegations contained in

paragraph 72 for lack of knowledge sufficient to form a belief as to their truth.

        73.     The allegations in the first sentence of Paragraph 73 of the Amended Complaint,

including the language set forth under the first sentence, are conclusions of law to which no

response is required, but to the extent they are deemed to be facts, then they are admitted to the

extent supported by the statutes cited, which is the best evidence of its contents, otherwise denies

the allegations contained in the first sentence and the quoted language set forth beneath the first

sentence. The second sentence is Plaintiffs’ characterization of their case for which no response is

required, but to the extent they are deemed to be facts, they are admitted to the extent supported by

the contract cited, which is the best evidence of its contents, otherwise, denies the allegations

contained in the second sentence of Paragraph 73.

        74.     The allegations in Paragraph 74 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the statute

cited, which is the best evidence of its contents, otherwise SAL denies the allegations contained in

Paragraph 74.

        75.     The allegations in Paragraph 75 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the statute

cited, which is the best evidence of its contents, otherwise SAL denies the allegations contained in



                                                  12
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 13 of 75



Paragraph 75.

       76.      The allegations in Paragraph 76 of the Amended Complaint are conclusions of law

to which no response is required, but to the extent they are deemed to be facts, then they are

admitted to the extent they are supported by the statute cited, which is the best evidence of its

contents, otherwise SAL denies the allegations contained in Paragraph 76.

       77.      The allegations in Paragraph 77 of the Amended Complaint are conclusions of law

to which no response is required, but to the extent they are deemed to be facts, then they are

admitted to the extent they are supported by the statute and contract cited, which are the best

evidence of their contents, otherwise denies the allegations contained in Paragraph 77.

       78.      The allegations in Paragraph 78 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the regulation

and contract cited, which are the best evidence of their contents, otherwise denies the allegations

contained in Paragraph 78.

       79.      The allegations in Paragraph 79 of the Amended Complaint are conclusions of law

to which no response is required, but to the extent they are deemed to be facts, then they are

admitted to the extent they are supported by the regulation and contract cited, which are the best

evidence of their contents, otherwise denies the allegations contained in Paragraph 79.

       80.      The allegations in Paragraph 80 of the Amended Complaint are Plaintiffs’

characterization of their case and/or conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the DOD

Accounting Standard 4-103 cited, which is the best evidence of its contents, otherwise denies the

allegations contained in Paragraph 80.



                                                 13
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 14 of 75



         81.    The allegations in Paragraph 81 of the Amended Complaint are Plaintiffs’

characterization of their case and/or conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then SAL denied the allegations in Paragraph 81.

         82.    The allegations in Paragraph 82 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required, but to the

extent they are deemed to be facts, then they are admitted to the extent supported by the regulations

cited, which are the best evidence of their contents, otherwise denies the allegations contained in

Paragraph 82.

         83.    SAL admits the allegation in Paragraph 83 of the Amended Complaint that it entered

into a teaming agreement with GLS at some point; SAL denies the allegation, at this time, that the

agreement was entered into during the competition for lack of knowledge sufficient to form a belief

as to its truth; the remaining allegations in Paragraph 83 are Plaintiffs’ characterization of their case

to which no response is required; to the extent they are deemed facts then they are denied for lack of

knowledge sufficient to form a belief as to their truth.

         84.    The allegations in Paragraph 84 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

         85.    The allegations in Paragraph 85 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

         86.    The allegations in Paragraph 86 of the Amended Complaint are Plaintiffs’



                                                   14
           Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 15 of 75



characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

          87.    The allegations in Paragraph 87 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

          88.    The allegations in Paragraph 88 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

          89.    SAL admits the allegations contained in Paragraph 89 of the Amended Complaint to

the extent they are supported by the teaming agreement referenced, which is the best evidence of its

contents, otherwise denies the allegations contained in Paragraph 89.

          90.    The allegations in Paragraph 90 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required, but to the extent they are deemed to

be facts, then denies these allegations for lack of knowledge sufficient to form a belief as to their

truth.

   V. DEFENDANTS’ MATERIAL REPRESENTATIONS IN THEIR BID FOR CONTRACT 2

          The allegations in heading V. are Plaintiffs’ characterization of their case and conclusions

of law to which no response is required, but to the extent they are deemed to be facts, then they are

denied.

          91.    SAL admits the allegations contained in Paragraph 91of the Amended Complaint to



                                                  15
           Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 16 of 75



the extent supported by the contract solicitation referenced, which is the best evidence of its

contents, otherwise, SAL denies the allegations contained in Paragraph 91 for lack of knowledge

sufficient to form a belief as to their truth.

          92.    SAL admits the allegations contained in the first sentence of Paragraph 92 of the

Amended Complaint to the extent it is supported by the contract referenced, which is the best

evidence of its contents; otherwise, SAL denies the allegations contained in the first sentence; the

allegations in the second sentence of Paragraph 92 are Plaintiffs’ characterization of their case to

which no response is required, but to the extent they are deemed to be facts, then they are denied

for lack of knowledge sufficient to form a belief as to their truth.

                    VI. DEFENDANTS’ PERFORMANCE OF CONTRACT 1

          The allegations in heading VI are Plaintiffs’ characterization of their case and conclusions

of law to which no response is required, but to the extent they are deemed to be facts, then they are

denied.

          93.    SAL admits the allegations contained in Paragraph 93 of the Amended Complaint to

the extent supported by the contract referenced, which is the best evidence of its contents, otherwise,

denies the allegations contained in Paragraph 93.

          94.    The allegations in Paragraph 94 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

          95.    The allegations in Paragraph 95 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

          96.    The allegations in Paragraph 96 of the Amended Complaint are Plaintiffs’



                                                    16
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 17 of 75



characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        97.     The allegations in Paragraph 97 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        98.     The allegations in Paragraph 98 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        99.     The allegations in Paragraph 99 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        100.    The allegations in Paragraph 100 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        101.    The allegations in Paragraph 101 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        102.    The allegations in Paragraph 102 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        103.    The allegations in Paragraph 103 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.



                                                   17
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 18 of 75



        104.    The allegations in Paragraph 104 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        105.    The allegations in Paragraph 105 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        106.    The allegations in Paragraph 106 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        107.    The allegations in Paragraph 107 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        108.    The allegations in Paragraph 108 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        109.    The allegations in Paragraph 109 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        110.    The allegations in Paragraph 110 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        111.    The allegations in Paragraph 111 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to



                                                   18
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 19 of 75



be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        112.      The allegations in Paragraph 112 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        113.    The allegations in Paragraph 113 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        114.    The allegations in Paragraph 114 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        115.    The allegations in Paragraph 115 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        116.    The allegations in Paragraph 116 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        117.    The allegations in Paragraph 117 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        118.    The allegations in Paragraph 118 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

        119.    The allegations in Paragraph 119 of the Amended Complaint are Plaintiffs’



                                                   19
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 20 of 75



characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied.

                  VII. GLS’S CORRUPT RELATIONSHIP WITH ALSHORA

        The allegations in heading VII are Plaintiffs’ characterization of their case to which no

response is required, but to the extent they are deemed to be facts, then they are denied for lack of

knowledge sufficient to form a belief as to their truth.

        120.     The allegations in Paragraph 120 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        121.     The allegations in Paragraph 121 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        122.     The allegations in Paragraph 122 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        123.     The allegations in Paragraph 123 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        124.     The allegations in Paragraph 124 of the Amended Complaint are Plaintiffs’



                                                   20
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 21 of 75



characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        125.     The allegations in Paragraph 125 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        126.     The allegations in Paragraph 126 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        127.     The allegations in Paragraph 127 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        128.     The allegations in Paragraph 128 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        129.     The allegations in Paragraph 129 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        130.     The allegations in Paragraph 130 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to



                                                   21
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 22 of 75



be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        131.     The allegations in Paragraph 131 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        132.     The allegations in Paragraph 132 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        133.     The allegations in Paragraph 133 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        134.     The allegations in Paragraph 134 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        135.     The allegations in Paragraph 135 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        136.     The allegations in Paragraph 136 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        137.      SAL denies the allegations contained in Paragraph 137 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   22
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 23 of 75



        138.     The allegations in Paragraph 138 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        139.     The allegations in Paragraph 139 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        140.     The allegations in Paragraph 140 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        141.     SAL denies the allegations contained in Paragraph 141 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        142.     The allegations in Paragraph 142 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        143.      SAL denies the allegations contained in Paragraph 143 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        144.     The allegations in Paragraph 144 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        145.     The allegations in Paragraph 145 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusion of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a



                                                   23
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 24 of 75



belief as to their truth.

        146.     SAL denies the allegations contained in Paragraph 146 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        147.     The allegations in Paragraph 147 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        148.     SAL denies the allegations contained in Paragraph 148 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        149.     The allegations in Paragraph 149 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        150.     SAL denies the allegations contained in Paragraph 150 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        151.     SAL denies the allegations contained in Paragraph 151 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        152.     SAL denies the allegations contained in Paragraph 152 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        153.     The allegations in Paragraph 153 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        154.     SAL denies the allegations contained in Paragraph 154 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        155.     SAL denies the allegations contained in Paragraph 155 of the Amended Complaint



                                                   24
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 25 of 75



for lack of knowledge sufficient to form a belief as to their truth.

         156.    SAL denies the allegations contained in Paragraph 156 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

         157.    SAL denies the allegations contained in Paragraph 157 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

         158.    SAL denies the allegations contained in Paragraph 158 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

         159.    SAL denies the allegations contained in Paragraph 159 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

                      VIII. GSL VIOLATION OF NISPOM REGULATIONS

         The allegations in heading VIII of the Amended Complaint are Plaintiffs’ characterization

of their case and conclusions of law to which no response is required; but to the extent they are

deemed to be facts, then they are denied for lack of knowledge sufficient to form a belief as to their

truth.

         160.    The allegations contained in Paragraph 160 of the Amended Complaint, including

the quoted language, are conclusions of law to which no response is required; to the extent that are

deemed facts then they are admitted to the extent supported by the document quoted and references

which is the best evidence of its contents; otherwise denies the allegations contained in Paragraph

160 for lack of knowledge sufficient to form a belief as to their truth.

         161.    The allegations in Paragraph 161 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.



                                                   25
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 26 of 75



        162.     The allegations in Paragraph 162 of the Amended Complaint are Plaintiffs’

characterization of their case and/or conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        163.     The allegations in Paragraph 163 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

     IX. GLS’S MISREPRESENTATIONS TO THE COMMISSION ON WARTIME
         CONTRACTING REGARDING PERFORMANCE OF CONTRACT 1

        The allegations in heading IX of the Amended Complaint are Plaintiffs’ characterization

of their case to which no response is required; but to the extent they are deemed to be facts, then

they are denied for lack of knowledge sufficient to form a belief as to their truth.

        164.     The allegations in Paragraph 164 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; to the extent

they are deemed facts, admits the allegations contained in Paragraph 164 to the extent supported by

the legislation cited, which is the best evidence of its contents; otherwise, denies the allegations for

lack of knowledge sufficient to form a belief as to their truth

        165.     The allegations in Paragraph 165 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        166.     The allegations in Paragraph 166 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

                                                   26
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 27 of 75



belief as to their truth,

        167.     The allegations in the first sentence are Plaintiffs’ characterization of their case and

conclusions of law to which no response is required; but to the extent they are deemed to be facts,

then they are denied for lack of knowledge sufficient to form a belief as to their truth. The

allegations in the second sentence also contain Plaintiffs’ characterization of their case to which no

response is required; but to the extent they are deemed to be facts, then they are denied for lack of

knowledge sufficient to form a belief as to their truth. The allegations in the third sentence, before

the quoted language, are Plaintiffs’ characterization of their case to which no response is required, to

the extent they are deemed facts, then admits the allegations in the third sentence before the quoted

language to the extent it is supported by the quoted language set forth following the paragraph

which is the best evidence of its contents; otherwise denies the allegations in the third sentence

before the quoted language; admits the accuracy of the quoted language following paragraph 167 to

the extent supported by the record referenced and quoted language which is the best evidence of its

contents, otherwise denies the accuracy of the quoted language.

        168.     The allegations in Paragraph 168 of the Amended Complaint are Plaintiffs’

characterization of their case and/or conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        169.     SAL admits the allegations in Paragraph 169 of the Amended Complaint and the

quoted language in that paragraph to the extent supported by the quoted language, which is the best

evidence of its contents; otherwise, denies the allegations in Paragraph 169.

        170.     The allegations in Paragraph 170 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to



                                                   27
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 28 of 75



be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth. .

        171.    The allegations in Paragraph 171 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; otherwise admits the allegations in

Paragraph 171 to the extent supported by the quoted language, which is the best evidence of its

contents; otherwise denies the allegations in this paragraph.

        172.    The allegations in Paragraph 172 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        173.    The allegations in Paragraph 173 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        174.    The allegations in Paragraph 174 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; otherwise admits the allegations in

Paragraph 174 to the extent supported by the quoted language, which is the best evidence of its

contents; otherwise denies the allegations in this paragraph.

        175.    The allegations in Paragraph 175 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        176.    The allegations in Paragraph 174 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; otherwise admits the allegations in

Paragraph 176 to the extent supported by the quoted language, which is the best evidence of its

contents; otherwise denies the allegations in this paragraph.

        177.    The allegations in Paragraph 177 of the Amended Complaint are Plaintiffs’



                                                   28
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 29 of 75



characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

                     X. DEFENDANTS’ PERFORMANCE OF CONTRACT 2

        178.     The allegations in Paragraph 178 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        179.     The allegations in Paragraph 179 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        180.     The allegations in Paragraph 180 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

               XI. WRONGDOING EXPERIENCE BY INDIVIDUAL RELATORS

        The allegations in heading XI of the Amended Complaint are Plaintiffs’ characterization of

their case to which no response is required; but to the extent they are deemed to be facts, then they

are denied for lack of knowledge sufficient to form a belief as to their truth.

        181.     As to the allegations in Paragraph 181 of the Amended Complaint, are Plaintiffs’

characterizations of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their trust.

        182.     The allegations in Paragraph 182 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.



                                                   29
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 30 of 75



        183.     The allegations in Paragraph 183 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        184.     The allegations in Paragraph 184 of the Amended Complaint are Plaintiffs’

characterization of their case and conclusions of law to which no response is required; but to the

extent they are deemed to be facts, then they are denied for lack of knowledge sufficient to form a

belief as to their truth.

        185.     The allegations in Paragraph 185 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        186.     The allegations in Paragraph 186 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        187.     The allegations in Paragraph 187 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        188.     The allegations in Paragraph 188 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        189.     SAL denies the allegations contained in Paragraph 189 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        190.     SAL denies the allegations contained in Paragraph 190 of the Amended Complaint



                                                   30
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 31 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        191.    SAL denies the allegations contained in Paragraph 191 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        192.    SAL denies the allegations contained in Paragraph 192 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        193.    SAL denies the allegations contained in Paragraph 193 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth

        194.    SAL denies the allegations contained in Paragraph 194 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        195.    SAL denies the allegations contained in Paragraph 195 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        196.    SAL denies the allegations contained in Paragraph 196 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        197.    SAL denies the allegations contained in Paragraph 197 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        198.    SAL denies the allegations contained in Paragraph 198 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        199.    SAL denies the allegations contained in Paragraph 199 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        200.    SAL denies the allegations contained in Paragraph 200 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        201.    SAL denies the allegations contained in Paragraph 201 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   31
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 32 of 75



        202.    SAL denies the allegations contained in Paragraph 202 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        203.    SAL denies the allegations contained in Paragraph 203 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        204.    SAL denies the allegations contained in Paragraph 204 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        205.    SAL denies the allegations contained in Paragraph 205 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        206.    SAL denies the allegations contained in Paragraph 206 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        207.     SAL denies the allegations contained in Paragraph 207 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        208.    SAL denies the allegations contained in Paragraph 208 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        209.    SAL denies the allegations contained in Paragraph 209 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        210.    SAL denies the allegations contained in the first sentence of Paragraph 210 of the

Amended Complaint for lack of knowledge sufficient to form a belief as to their truth. The second

sentence in this paragraph is Plaintiffs’ characterizations of their case to which no response is

required; but to the extent they are deemed to be facts, then they are denied.

        211.    SAL denies the allegations contained in Paragraph 211 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        212.    SAL denies the allegations contained in Paragraph 212 of the Amended Complaint



                                                   32
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 33 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        213.    SAL denies the allegations contained in Paragraph 213 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        214.    SAL denies the allegations contained in Paragraph 214 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        215.    SAL denies the allegations contained in Paragraph 215 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        216.    SAL denies the allegations contained in Paragraph 216 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        217.    SAL denies the allegations contained in Paragraph 217 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        218.    SAL denies the allegations contained in Paragraph 218 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        219.    SAL denies the allegations contained in Paragraph 219 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        220.    SAL denies the allegations contained in Paragraph 220 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        221.    SAL denies the allegations contained in Paragraph 221 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        222.    SAL denies the allegations contained in Paragraph 222 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        223.    SAL denies the allegations contained in Paragraph 223 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   33
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 34 of 75



        224.    SAL denies the allegations contained in Paragraph 224 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        225.    SAL denies the allegations contained in Paragraph 225 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        226.    SAL denies the allegations contained in Paragraph 226 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        227.    SAL denies the allegations contained in Paragraph 227 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        228.    SAL denies the allegations contained in Paragraph 228 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        229.    SAL denies the allegations contained in Paragraph 229 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        230.    SAL denies the allegations in Paragraph 230 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

        231.    SAL denies the allegations contained in Paragraph 231 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        232.    SAL denies the allegations contained in Paragraph 232 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        233.    SAL denies the allegations contained in Paragraph 233 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        234.    SAL denies the allegations contained in Paragraph 234 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        235.    SAL denies the allegations contained in Paragraph 235 of the Amended Complaint



                                                   34
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 35 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        236.    SAL denies the allegations contained in Paragraph 236 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        237.    SAL denies the allegations contained in Paragraph 237 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        238.    SAL denies the allegations contained in Paragraph 238 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        239.    SAL denies the allegations contained in Paragraph 239 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        240.    SAL denies the allegations contained in Paragraph 240 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        241.    SAL denies the allegations contained in Paragraph 241 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        242.    SAL denies the allegations contained in Paragraph 242 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        243.    SAL denies the allegations in Paragraph 243 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

        244.    SAL denies the allegations contained in Paragraph 244 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        245.    SAL denies the allegations contained in Paragraph 245 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        246.    SAL denies the allegations contained in Paragraph 246 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   35
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 36 of 75



        247.    SAL denies the allegations contained in Paragraph 247 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        248.    SAL denies the allegations contained in Paragraph 248 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        249.    SAL denies the allegations contained in Paragraph 249 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        250.    SAL denies the allegations contained in Paragraph 250 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        251.    SAL denies the allegations contained in Paragraph 251 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        252.    SAL denies the allegations contained in Paragraph 252 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        253.    SAL denies the allegations contained in Paragraph 253 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        254.    SAL denies the allegations contained in Paragraph 254 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        255.    The allegations in Paragraph 255 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        256.    SAL denies the allegations contained in Paragraph 256of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        257.    SAL denies the allegations contained in Paragraph 257 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   36
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 37 of 75



        258.    SAL denies the allegations contained in Paragraph 258 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        259.    SAL denies the allegations contained in Paragraph 259 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        260.    SAL denies the allegations contained in Paragraph 260 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        261.    SAL denies the allegations contained in Paragraph 261 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        262.    SAL denies the allegations in Paragraph 262 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

        263.    SAL denies the allegations contained in Paragraph 263 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        264.    SAL denies the allegations contained in Paragraph 264 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        265.    SAL denies the allegations contained in Paragraph 265 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        266.    SAL denies the allegations contained in Paragraph 266 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        267.    SAL denies the allegations contained in Paragraph 267 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        268.    SAL denies the allegations contained in Paragraph 268 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        269.    SAL denies the allegations contained in Paragraph 269 of the Amended Complaint



                                                   37
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 38 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        270.    SAL denies the allegations contained in Paragraph 270 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        271.    SAL denies the allegations contained in Paragraph 271 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        272.    SAL denies the allegations contained in Paragraph 272 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        273.    SAL denies the allegations in Paragraph 273 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

        274.    SAL denies the allegations contained in Paragraph 274 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        275.    SAL denies the allegations contained in Paragraph 275 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        276.    SAL denies the allegations contained in Paragraph 276 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        277.    SAL denies the allegations contained in Paragraph 277 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        278.    SAL denies the allegations contained in Paragraph 278 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        279.    SAL denies the allegations in Paragraph 279 of the Amended Complaint lack of

knowledge sufficient to form a belief as to their truth.

        280.    SAL denies the allegations contained in Paragraph 280 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   38
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 39 of 75



        281.    SAL denies the allegations contained in Paragraph 281 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        282.    SAL denies the allegations contained in Paragraph 282 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        283.    SAL denies the allegations contained in Paragraph 283 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        284.    SAL denies the allegations contained in Paragraph 284 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        285.    The allegations in Paragraph 285 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        286.    The allegations in Paragraph 286 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        287.    SAL denies the allegations contained in Paragraph 287 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        288.    SAL denies the allegations contained in Paragraph 288 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        289.    SAL denies the allegations contained in Paragraph 289 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        290.    SAL denies the allegations contained in Paragraph 290 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        291.    SAL denies the allegations contained in Paragraph 291 of the Amended Complaint



                                                   39
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 40 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        292.    SAL denies the allegations contained in Paragraph 292 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        293.    SAL denies the allegations contained in Paragraph 293 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        294.    SAL denies the allegations contained in Paragraph 294 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        295.    SAL denies the allegations contained in Paragraph 295 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        296.    SAL denies the allegations contained in Paragraph 296 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        297.    The allegations in Paragraph 297 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        298.    SAL denies the allegations contained in Paragraph 298 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        299.    SAL denies the allegations contained in Paragraph 299 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        300.    The allegations in Paragraph 300 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        301.    SAL denies the allegations contained in Paragraph 301 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   40
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 41 of 75



        302.    SAL denies the allegations contained in Paragraph 302 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        303.    SAL denies the allegations contained in Paragraph 303 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        304.    SAL denies the allegations contained in Paragraph 304 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        305.    SAL denies the allegations contained in Paragraph 305 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        306.    SAL denies the allegations contained in Paragraph 306 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        307.    SAL denies the allegations contained in Paragraph 307 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        308.    SAL denies the allegations contained in Paragraph 308 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        309.    SAL denies the allegations contained in Paragraph 309 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        310.    The allegations in Paragraph 310 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        311.    The allegations in Paragraph 311 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        312.    SAL denies the allegations contained in Paragraph 312 of the Amended Complaint



                                                   41
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 42 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        313.    SAL denies the allegations contained in Paragraph 313 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        314.    SAL denies the allegations contained in Paragraph 314 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        315.    SAL denies the allegations contained in Paragraph 315 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        316.    SAL denies the allegations contained in Paragraph 316 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        317.    SAL denies the allegations contained in Paragraph 317 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        318.    SAL denies the allegations contained in Paragraph 318 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        319.    SAL denies the allegations contained in Paragraph 319 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        320.    SAL denies the allegations contained in Paragraph 320 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        321.    SAL denies the allegations contained in Paragraph 321 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        322.    SAL denies the allegations contained in Paragraph 322 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        323.    The allegations in Paragraph 323 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to



                                                   42
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 43 of 75



be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        324.    SAL denies the allegations contained in Paragraph 324 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        325.    SAL denies the allegations contained in Paragraph 325 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        326.    SAL denies the allegations contained in Paragraph 326 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        327.    SAL denies the allegations contained in Paragraph 327 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        328.    SAL denies the allegations contained in Paragraph 328 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        329.    SAL denies the allegations contained in Paragraph 329 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        330.    SAL denies the allegations contained in Paragraph 330 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        331.    SAL denies the allegations contained in Paragraph 331 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        332.    SAL denies the allegations contained in Paragraph 332 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        333.    SAL denies the allegations contained in Paragraph 333 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        334.    SAL denies the allegations contained in Paragraph 334 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   43
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 44 of 75



        335.    SAL denies the allegations contained in Paragraph 335 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        336.    SAL denies the allegations contained in Paragraph 336 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        337.    SAL denies the allegations contained in Paragraph 337 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        338.    SAL denies the allegations contained in Paragraph 338 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        339.    SAL denies the allegations contained in Paragraph 339 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        340.    SAL denies the allegations contained in Paragraph 340 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        341.    SAL denies the allegations contained in Paragraph 341 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        342.    SAL denies the allegations contained in Paragraph 342 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        343.    SAL denies the allegations contained in Paragraph 343 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        344.    SAL denies the allegations contained in Paragraph 344 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        345.    SAL denies the allegations contained in Paragraph 345 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        346.    SAL denies the allegations contained in Paragraph 346 of the Amended Complaint



                                                   44
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 45 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        347.    SAL denies the allegations contained in Paragraph 347 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        348.    SAL denies the allegations contained in Paragraph 348 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        349.    SAL denies the allegations contained in Paragraph 349 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        350.    SAL denies the allegations contained in Paragraph 350 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        351.    SAL denies the allegations contained in Paragraph 351 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        352.    SAL denies the allegations contained in Paragraph 352 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        353.    SAL denies the allegations contained in Paragraph 353 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        354.    The allegations in Paragraph 354 of the Amended Complaint are Plaintiffs’

characterization of their case to which no response is required; but to the extent they are deemed to

be facts, then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        355.    SAL denies the allegations contained in Paragraph 355 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        356.    SAL denies the allegations contained in Paragraph 356 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        357.    SAL denies the allegations contained in Paragraph 357 of the Amended Complaint



                                                   45
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 46 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        358.    SAL denies the allegations contained in Paragraph 358 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        359.    SAL denies the allegations contained in Paragraph 359 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        360.    SAL denies the allegations contained in Paragraph 360 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        361.    SAL denies the allegations contained in Paragraph 361 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        362.    SAL denies the allegations contained in Paragraph 362 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        363.    SAL denies the allegations contained in Paragraph 363 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        364.    SAL denies the allegations contained in Paragraph 364 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        365.    SAL denies the allegations contained in Paragraph 365 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        366.    SAL denies the allegations contained in Paragraph 366 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        367.    SAL denies the allegations contained in Paragraph 367 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        368.    SAL denies the allegations contained in Paragraph 368 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   46
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 47 of 75



        369.    SAL denies the allegations contained in Paragraph 369 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        370.    SAL denies the allegations contained in Paragraph 370 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        371.    SAL denies the allegations contained in Paragraph 371 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        372.    SAL denies the allegations contained in Paragraph 372 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        373.    SAL denies the allegations contained in Paragraph 373 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        374.    SAL denies the allegations contained in Paragraph 374 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        375.    SAL denies the allegations contained in Paragraph 375 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        376.    SAL denies the allegations contained in Paragraph 376 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        377.    SAL denies the allegations contained in Paragraph 377 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        378.    SAL denies the allegations contained in Paragraph 378 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        379.    SAL denies the allegations contained in Paragraph 379 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        380.    SAL denies the allegations contained in Paragraph 380 of the Amended Complaint



                                                   47
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 48 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        381.    SAL denies the allegations contained in Paragraph 381 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        382.    SAL denies the allegations contained in Paragraph 382 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        383.    SAL denies the allegations contained in Paragraph 383 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        384.    SAL denies the allegations contained in Paragraph 384 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        385.    SAL denies the allegations contained in Paragraph 385 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        386.    SAL denies the allegations contained in Paragraph 386 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        387.    SAL denies the allegations in Paragraph 387 of the Amended Complaint for lack of

knowledge sufficient to form a belief as to their truth.

        388.    SAL denies the allegations contained in Paragraph 388 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        389.    SAL denies the allegations contained in Paragraph 389 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        390.    SAL denies the allegations contained in Paragraph 390 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        391.    SAL denies the allegations contained in Paragraph 391 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   48
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 49 of 75



        392.    SAL denies the allegations contained in Paragraph 392 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        393.    SAL denies the allegations contained in Paragraph 393 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        394.    SAL denies the allegations contained in Paragraph 394 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        395.    SAL denies the allegations contained in Paragraph 395 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        396.    SAL denies the allegations contained in Paragraph 396 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        397.    SAL denies the allegations contained in Paragraph 397 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        398.    SAL denies the allegations contained in Paragraph 398 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        399.    SAL denies the allegations contained in Paragraph 399 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        400.    SAL denies the allegations contained in Paragraph 400 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        401.    SAL denies the allegations contained in Paragraph 401 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        402.    SAL denies the allegations contained in Paragraph 402 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        403.    SAL denies the allegations contained in Paragraph 403 of the Amended Complaint



                                                   49
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 50 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        404.    SAL denies the allegations contained in Paragraph 404 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        405.    SAL denies the allegations contained in Paragraph 405 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        406.    SAL denies the allegations contained in Paragraph 406 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        407.    SAL denies the allegations contained in Paragraph 407 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        408.    SAL denies the allegations contained in Paragraph 408 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        409.    SAL denies the allegations contained in Paragraph 409 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        410.    SAL denies the allegations contained in Paragraph 410 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        411.    SAL denies the allegations contained in Paragraph 411 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        412.    SAL denies the allegations contained in Paragraph 412 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        413.    SAL denies the allegations contained in Paragraph 413 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        414.    SAL denies the allegations contained in Paragraph 406 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   50
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 51 of 75



        415.    SAL denies the allegations contained in Paragraph 414 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        416.    SAL denies the allegations contained in Paragraph 415 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        417.    SAL denies the allegations contained in Paragraph 416 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        418.    SAL denies the allegations contained in Paragraph 417 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        419.    SAL denies the allegations contained in Paragraph 419 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        420.    SAL denies the allegations contained in Paragraph 420 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        421.    SAL denies the allegations contained in Paragraph 421 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        422.    SAL denies the allegations contained in Paragraph 422 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        423.    SAL denies the allegations contained in Paragraph 423 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        424.    SAL denies the allegations contained in Paragraph 424 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        425.    SAL denies the allegations contained in Paragraph 425 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        426.    SAL denies the allegations contained in Paragraph 426 of the Amended Complaint



                                                   51
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 52 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        427.    SAL denies the allegations contained in Paragraph 427 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        428.    SAL denies the allegations contained in Paragraph 428 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        429.    SAL denies the allegations contained in Paragraph 429 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        430.    SAL denies the allegations contained in Paragraph 430 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        431.    SAL denies the allegations contained in Paragraph 431 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        432.    SAL denies the allegations contained in Paragraph 432 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        433.    SAL denies the allegations contained in Paragraph 433 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        434.    SAL denies the allegations contained in Paragraph 434 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        435.    SAL denies the allegations contained in Paragraph 435 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        436.    SAL denies the allegations contained in Paragraph 436 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        437.    SAL denies the allegations contained in Paragraph 437 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   52
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 53 of 75



        438.    SAL denies the allegations contained in Paragraph 438 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        439.    SAL denies the allegations contained in Paragraph 439 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        440.    SAL denies the allegations contained in Paragraph 440 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        441.    SAL denies the allegations contained in Paragraph 441 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        442.    SAL denies the allegations contained in Paragraph 442 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        443.    SAL denies the allegations contained in Paragraph 443 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        444.    SAL denies the allegations contained in Paragraph 444 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        445.    SAL denies the allegations contained in Paragraph 445 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        446.    SAL denies the allegations contained in Paragraph 446 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        447.    SAL denies the allegations contained in Paragraph 447 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        448.    SAL denies the allegations contained in Paragraph 448 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        449.    SAL denies the allegations contained in Paragraph 449 of the Amended Complaint



                                                   53
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 54 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        450.    SAL denies the allegations contained in Paragraph 450 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        451.    SAL denies the allegations contained in Paragraph 451 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        452.    SAL denies the allegations contained in Paragraph 452 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        453.    SAL denies the allegations contained in Paragraph 453 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        454.    SAL denies the allegations contained in Paragraph 454 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        455.    SAL denies the allegations contained in Paragraph 455 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        456.    SAL denies the allegations contained in Paragraph 456 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        457.    SAL denies the allegations contained in Paragraph 457 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        458.    SAL denies the allegations contained in Paragraph 458 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        459.    SAL denies the allegations contained in Paragraph 459 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        460.    SAL denies the allegations contained in Paragraph 460 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   54
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 55 of 75



        461.    SAL denies the allegations contained in Paragraph 461of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        462.    SAL denies the allegations contained in Paragraph 462 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        463.    SAL denies the allegations contained in Paragraph 463 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        464.    SAL denies the allegations contained in Paragraph 464 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        465.    SAL denies the allegations contained in Paragraph 465 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        466.    SAL denies the allegations contained in Paragraph 466 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        467.    SAL denies the allegations contained in Paragraph 467 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        468.    SAL denies the allegations contained in Paragraph 468 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        469.    SAL denies the allegations contained in Paragraph 469 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        470.    SAL denies the allegations contained in Paragraph 470 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        471.    SAL denies the allegations contained in Paragraph 471 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        472.    SAL denies the allegations contained in Paragraph 472 of the Amended Complaint



                                                   55
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 56 of 75



for lack of knowledge sufficient to form a belief as to their truth.

        473.    SAL denies the allegations contained in Paragraph 473 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        474.    SAL denies the allegations contained in Paragraph 474 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        475.    SAL denies the allegations contained in Paragraph 475 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        476.    SAL denies the allegations contained in Paragraph 476 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        477.    SAL denies the allegations contained in Paragraph 477 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        478.    SAL denies the allegations contained in Paragraph 478 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        479.    SAL denies the allegations contained in Paragraph 479 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        480.    SAL denies the allegations contained in Paragraph 480 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        481.    SAL denies the allegations contained in Paragraph 481 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        482.    SAL denies the allegations contained in Paragraph 482 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        483.    SAL denies the allegations contained in Paragraph 483 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   56
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 57 of 75



        484.    SAL denies the allegations contained in Paragraph 484 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        485.    SAL denies the allegations contained in Paragraph 485 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        486.    SAL denies the allegations contained in Paragraph 486 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        487.    SAL denies the allegations contained in Paragraph 487 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

                                           COUNT 1
                 (Violations of False Claims Act – Presentation of False Claims,
                       31 U.S.C. §3729(a)(1)(A) – Against All Defendants)

        488.    The responses to Paragraphs 1-487 of the Amended Complaint are incorporated by

reference as if fully set forth herein.

        489.    The allegations in paragraph 489 are conclusions of law and plaintiffs

characterization of its case to which no response is required; to the extent they are deemed facts

SAL denies the allegations as to itself and denies the allegations as to the other defendants for lack

of knowledge sufficient to form a belief as to their truth.

        490.    SAL admits the allegations contained in Paragraph 490 of the Amended Complaint

to the extent supported by the contract referenced, which is the best evidence of its contents;

otherwise it denies the allegations contained in Paragraph 490.

        491.    SAL denies the allegations contained in Paragraph 491 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        492.    SAL denies the allegations contained in Paragraph 492 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   57
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 58 of 75



        493.    The allegations in paragraph 493 are conclusions of law and plaintiffs

characterization of its case to which no response is required; to the extent they are deemed facts

SAL denies the allegations as to itself and denies the allegations as to the other defendants for lack

of knowledge sufficient to form a belief as to their truth.

        494.    SAL denies the allegations in paragraph 494 relating to GLS’s actions for lack of

knowledge sufficient to form a belief as to their truth; the remaining allegations in paragraph 494

are Plaintiff’s characterization of their case to which no response is required; to the extent they are

facts then they are denied for lack of knowledge sufficient to form a belief as to their truth.

        495.    SAL denies the allegations contained in Paragraph 495 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        496.    SAL denies the allegations contained in Paragraph 496 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        497.    SAL denies the allegations in paragraph 497 relating to GLS’s actions with respect

to the other Small Business Defendants for lack of knowledge sufficient to form a belief as to their

truth; denies the remaining allegations in Paragraph 497 of the Amended Complaint.

        498.    SAL denies the allegations contained in Paragraph 498 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        499.    SAL denies the allegations in paragraph 499 relating to GLS’s actions with respect

to the other Small Business Defendants for lack of knowledge sufficient to form a belief as to their

truth; denies the remaining allegations in Paragraph 499 of the Amended Complaint.

        500.    SAL denies the allegations contained in Paragraph 500 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        501.    The allegations in the paragraph 501 are Plaintiffs’ characterization of their case to



                                                   58
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 59 of 75



which no response is required, but to the extent they are deemed to be facts, then they are denied as

to SAL and denied as to the other defendants for lack of knowledge sufficient to form a belief as to

their truth.

        502.    The allegations in the paragraph 502 are Plaintiffs’ characterization of their case to

which no response is required, but to the extent they are deemed to be facts, then they are denied as

to SAL and denied as to the other defendants for lack of knowledge sufficient to form a belief as to

their truth.

        503.    SAL denies the allegations contained in Paragraph 503 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        504.    SAL denies the allegations contained in Paragraph 504 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        505.    SAL denies the allegations contained in Paragraph 505 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        506.    SAL denies the allegations contained in Paragraph 506 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        507.    SAL denies the allegations contained in Paragraph 507 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        508.    SAL denies the allegations contained in Paragraph 508 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        509.    SAL denies the allegations contained in Paragraph 509 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        510.    SAL denies the allegations contained in Paragraph 510 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   59
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 60 of 75



        511.    SAL denies the allegations contained in Paragraph 511 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        512.    SAL denies the allegations contained in Paragraph 512 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        513.    SAL denies the allegations contained in Paragraph 513 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        514.    SAL denies the allegations contained in Paragraph 514 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        515.    SAL denies the allegations contained in Paragraph 515 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        516.    SAL denies the allegations contained in Paragraph 516 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        517.    SAL denies the allegations contained in Paragraph 517 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        518.    SAL denies the allegations contained in Paragraph 518 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        519.    SAL denies the allegations contained in Paragraph 519 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        520.    SAL denies the allegations contained in Paragraph 520 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        521.    The allegations in Paragraph 521 of the Amended Complaint are conclusions of law

to which no response is required; but to the extent they are deemed to be facts, then they are denied.

        522.    The allegations in Paragraph 522 of the Amended Complaint are conclusions of law



                                                   60
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 61 of 75



to which no response is required; but to the extent they are deemed to be facts, then they are denied.

        523.    SAL denies the allegations contained in Paragraph 523 of the Amended Complaint.

                                          COUNT II
        (Violations of the False Claims Act – Material False Records and Statements,
                      31 U.S.C. §3729(a)(1)(B) – Against All Defendants)

        524.    The responses to Paragraphs 1-523 of the Amended Complaint are incorporated as it

fully set forth herein.

        525.    SAL denies the allegations contained in Paragraph 525 of the Amended Complaint.

        526.    SAL denies the allegations contained in Paragraph 526 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        527.    SAL denies the allegations contained in Paragraph 527 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        528.    SAL denies the allegations contained in Paragraph 528 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        529.    SAL denies the allegations contained in Paragraph 529 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        530.    SAL denies the allegations contained in Paragraph 530 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        531.    SAL denies the allegations contained in Paragraph 531 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        532.    SAL denies the allegations contained in Paragraph 532 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        533.    SAL denies the allegations contained in Paragraph 533 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.



                                                   61
         Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 62 of 75



        534.    SAL denies the allegations contained in Paragraph 534 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        535.    SAL denies the allegations contained in Paragraph 535 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        536.    SAL denies the allegations contained in Paragraph 536 of the Amended Complaint

for lack of knowledge sufficient to form a belief as to their truth.

        537.    The allegations in Paragraph 537 of the Amended Complaint are conclusions of law

to which no response is required; but to the extent they are deemed to be facts, then they are denied.

        538.    The allegations in Paragraph 538 of the Amended Complaint are conclusions of law

to which no response is required; but to the extent they are deemed to be facts, then they are denied.

        539.    The allegations in Paragraph 539 of the Amended Complaint are conclusions of law

to which no response is required; but to the extent they are deemed to be facts, then they are denied.

        540.    SAL denies the allegations contained in Paragraph 540 of the Amended Complaint.

                                           COUNT III
                   (Violation of the False Claims Act – Reverse False Claims,
                      31 U.S.C. §3729(a)(1)(G) – Against All Defendants)

        541.    The responses to Paragraphs 1-540 of the Amended Complaint are incorporated by

reference as if fully set forth herein.

        542.    The allegations in Paragraph 542 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 542.

        543.    The allegations in Paragraph 543 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 543.



                                                   62
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 63 of 75



       544.    The allegations in Paragraph 544 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 544.

       545.    The allegations in Paragraph 545 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 545.

       546.    The allegations in Paragraph 546 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 546.

       547.    The allegations in Paragraph 547 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 547.

                                           Court IV
            (Violations of the Trafficking Victims Protection Reauthorization Act,
                      18 U.S.C. §1581, et seq. – Against All Defendants)

       548.     The responses to Paragraphs 1-547 of the Amended Complaint are incorporated

by reference as if fully set forth herein.

       549.    The allegations in Paragraph 549 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 549.

       550.    The allegations in Paragraph 550 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 550.

       551.    The allegations in Paragraph 551 pertain to a claim that has been dismissed as to



                                                63
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 64 of 75



SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 551.

       552.    The allegations in Paragraph 552 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 552.

       553.    The allegations in Paragraph 553 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 553.

       554.    The allegations in Paragraph 554 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 554.

       555.    The allegations in Paragraph 555 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 555.

       556.    The allegations in Paragraph 556 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 556.

       557.    The allegations in Paragraph 557 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 557.

       558.    The allegations in Paragraph 558 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 558.



                                                64
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 65 of 75



       559.    The allegations in Paragraph 559 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 559.

       560.    The allegations in Paragraph 560 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 560.

       561.    The allegations in Paragraph 561 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 561.

       562.    The allegations in Paragraph 562 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 562.

       563.    The allegations in Paragraph 563 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 563.

       564.    The allegations in Paragraph 564 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 564.

       565.    The allegations in Paragraph 565 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 565.

       566.    The allegations in Paragraph 566 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL



                                                65
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 66 of 75



denies the allegations in Paragraph 566.

       567.    The allegations in Paragraph 567 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 567.

       568.    The allegations in Paragraph 568 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 568.

       569.    The allegations in Paragraph 569 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 569.

       570.    The allegations in Paragraph 570 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 570.

       571.    The allegations in Paragraph 571 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 571.

       572.    The allegations in Paragraph 572 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 572.

       573.    The allegations in Paragraph 573 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 573.

       574.    The allegations in Paragraph 574 pertain to a claim that has been dismissed as to



                                                66
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 67 of 75



SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 574.

       575.    The allegations in Paragraph 575 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 575.

       576.    The allegations in Paragraph 576 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 576.

       577.    The allegations in Paragraph 577 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 577.

       578.    The allegations in Paragraph 578 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 578.

       579.    The allegations in Paragraph 579 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 579.

       580.    The allegations in Paragraph 580 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 580.

       581.    The allegations in Paragraph 581 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 581.



                                                67
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 68 of 75



       582.    The allegations in Paragraph 582 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 582.

       583.    The allegations in Paragraph 583 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 583.

       584.    The allegations in Paragraph 584 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 584.

       585.    The allegations in Paragraph 585 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 585.

       586.    The allegations in Paragraph 586 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 586.

       587.    The allegations in Paragraph 587 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 587.

       588.    The allegations in Paragraph 588 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 588.

       589.    The allegations in Paragraph 589 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL



                                                68
          Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 69 of 75



denies the allegations in Paragraph 589.

        590.    The allegations in Paragraph 590 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 590.

        591.    The allegations in Paragraph 591 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 591.

        592.    The allegations in Paragraph 592 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 592.

        593.    The allegations in Paragraph 593 pertain to a claim that has been dismissed as to

SAL and accordingly no response is necessary. To the extent that a response is necessary, SAL

denies the allegations in Paragraph 593.

        594.    SAL reserves the right to alter, enlarge, modify or amend its Answer at any time

prior to the entry of a final order in this matter.

                                     AFFIRMATIVE DEFENSES

                      FIRST AFFIRMATIVE DEFENSE
      FAILURE TO STATE A CLAIM UPON WHICH RELIEF CAN BE GRANTED

        1.      The Amended Complaint fails to state a claim upon which relief can be granted as

to SAL.

                            SECOND AFFIRMATIVE DEFENSE
                       FAILUURE TO PLEAD WITH PARTICULARITY


        2.      Plaintiffs have failed in the First Amended Complaint to plead fraud with

particularity as to SAL, as required by Rule 9(b) of the Federal Rules of Civil Procedure.

                                                      69
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 70 of 75



                     THIRD AFFIRMATIVE DEFENSE
     CLAIM ASSERTED AGAINST DISSOLVED LIMITED LIALBITY COMPANY


       3.       SAL was dissolved in or about 2012.

       4.       Plaintiffs’ failed to timely assert their claims against SAL

       5.       Plaintiffs’ claims against SAL are barred, in whole or in part, as a claim against a

dissolved limited liability company pursuant to Alaska Stat. § 10.50.440(a).

                    FOURTH AFFIRMATIVE DEFENSE
     LIMITATION OF RECOVERY AGAINST DISSOLVED LIMITED LIALBITY
                             COMPANY

       6.       SAL was dissolved in or about 2012.

       7.       Assuming for purposes of argument only that there is a basis for any recovery as

against SAL, Plaintiffs’ recovery against SAL, if any, is limited as set forth in Alaska Stat. §

10.50.440(c).

                       FIFTH AFFIRMATIVE DEFENSE
            RELATORS’ CLAIMS ARE BARRED PUBLIC DISCLOSRE BAR

       8.       SAL performed its duties under the Subcontract with GLS.              Assuming for

purposes of argument only that SAL engaged in any impropriety, upon information and belief,

Plaintiffs’ learned about the basis for any claims only through public disclosure in various public

fora and media, for which they were not the original sources, and therefore their claims are

barred, in whole or in part, by the public disclosure bar set forth in 31 U.S.C. § 3730(e)(4).

                  SIXTH AFFIRMATIVE DEFENSE
 PERFORMANCE OF SAL’s OBLIGATIONS TO GLS AND RELATORS WHO WERE
                         ITS EMPLOYEES

       9.       SAL performed all of its obligations to GLS and to those of the Relators who

were its employees. Plaintiffs’ claims against SAL are therefore barred by SAL’s good faith

performance of its obligations under its Subcontract Agreement with GLS and to its employees.

                                                 70
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 71 of 75



                     SEVENTH AFFIRMATIVE DEFENSE
          UNITED STATES’ KNOWLEDGE BARS CLAIMS UNDER THE FCA

       10.     Upon information and belief, the United States was aware of and approved the

Subcontract Agreement arrangement between SAL and GLS, setting forth SAL’s role in the

performance of Contract 1. The United States also was aware of the conditions Relators

encountered on its bases and other facilities. Accordingly, Plaintiffs are barred from asserting

that SAL’s performance of its obligations under the Subcontract Agreement was insufficient to

comply with the Small Business Subcontracting Plan, the FAR, and other applicable law as a

basis to assert a violation of the FCA.

                     EIGHTH AFFIRMATIVE DEFENSE
      UNITED STATES IS ESTOPPED FROM ASSERTING AN FCA VIOLATION

       11.     Upon information and belief, the United States was aware of and approved the

Subcontract Agreement arrangement between SAL and GLS, setting forth SAL’s role in the

performance of Contract 1. SAL relied upon that approval in performing its obligations under

the Subcontract Agreement. The United States was aware that SAL relied upon the approval of

the United States. Accordingly, Plaintiffs are estopped from asserting that SAL’s performance

of its obligations under the Subcontract Agreement was insufficient to comply with the Small

Business Subcontracting Plan, the FAR, and other applicable law so as to violate the FCA.

                              NINTH AFFIRMATIVE DEFENSE
                                     RATIFICATION

       12.     The United States was aware of and approved the subcontracting relationship

between SAL and Defendant Global Linguist Solutions Inc. In addition, the United States

continued to pay GLS for the work performed for GLS by SAL throughout Contract 1, aware of

the subcontracting relationship. The United States therefore ratified or otherwise approved or

consented to the transactions and occurrences that are the subject of this action. Accordingly,

                                                71
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 72 of 75



Plaintiffs are barred from asserting that SAL’s performance of its obligations under the

Subcontract Agreement was insufficient to comply with the Small Business Subcontracting Plan,

the FAR, and other applicable law so as to violate the FCA.

                            TENTH AFFIRMATIVE DEFENSE
                                     WAIVER

       13.    Having been aware of and approved of the subcontracting relationship between

SAL and Defendant Global Linguist Solutions Inc., the United States has waived its right to

claim that SAL’s actions were fraudulent. Accordingly, Plaintiffs are barred from asserting that

SAL’s performance of its obligations under the Subcontract Agreement was insufficient to

comply with the Small Business Subcontracting Plan, the FAR, and other applicable law so as to

violate the FCA.

                          ELEVENTH AFFIRMATIVE DEFENSE
                                LACK OF DAMAGES

       14.    SAL performed its duties under the subcontract arrangement with GLS, which the

United States approved. As such, the United States has suffered no actual injury or damages.

Accordingly, any claims for damages are barred.

                          TWELFTH AFFIRMATIVE DEFENSE
                             COLLATERAL ESTOPPEL

       15.    In Shee Atika Languages, LLC v. Global Linguist Solutions, LLC, 1:13-CV-850

(E.D. Va.), the United States District Court for the Eastern District of Virginia determined that

SAL performed under the Subcontract Agreement from December 2007 to June 2012. As such

Plaintiffs are collaterally estopped from relitigating the issue of whether SAL performed its

obligations under the Subcontract Agreement.




                                               72
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 73 of 75



                        THIRTEENTH AFFIRMATIVE DEFENSE
                            WAIVER AS TO PLAINTIFFS


       16.    Each of those Relators who were employees of SAL executed an employment

agreement. The employment agreement advised SAL employees of the potentially difficult and

severe and life-threatening conditions in a war zone to which they would be exposed and the

harsh living conditions to which they might be subjected. In return for payment of salary,

danger allowance, and other consideration, Plaintiffs who were employed by SAL,

acknowledged those conditions and knowingly waived claims against SAL regarding such

matters. As such, Plaintiffs are barred from asserting such conditions against SAL as a basis to

support a violation under the FCA.

       17.    In the event, SAL is determined to be liable in this matter, SAL is entitled to

indemnification from Defendant Global Linguist Solutions Inc.

SAL reserves the right to assert additional affirmative defenses when and if such defenses become

known during discovery and through the trial of this matter, which also shall include upon the

Court’s determination on SAL’s motion for clarification. Shee Atiká Languages, LLC’S Motion

For Clarification, No. 8:15-cv-01806-PX Docket No. 157 (09/18/19).

       WHEREFORE, Defendant SAL, by and through counsel, respectfully requests that the




                                               73
        Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 74 of 75



Amended Complaint be dismissed as to SAL and that Plaintiffs be awarded no relief as to SAL,

along with such other and further relief as the Court deems appropriate.

                                      SHEE ATIKÁ LANGUAGES, LLC



                                       By: ________/s/______________________

                                      Michael D. Maloney, Esq. (USDC MD Bar No. 11592)
                                      Email: mmaloney@williamsmullen.com
                                      Williams Mullen, P.C.
                                      8300 Greensboro Drive, Suite 1100
                                      McLean, Virginia 22102
                                      (703) 760-5200 (telephone)
                                      (703) 748-0244 (facsimile)


                                      To be admitted pro hac vice
                                      Anthony H. Anikeeff, Esq. (VA Bar # 20338)
                                      Email: aanikeeffe@williamsmullen.com
                                      Williams Mullen, P.C.
                                      8300 Greensboro Drive, Suite 1100
                                      McLean, Virginia 22102
                                      (703) 760-5200 (telephone)
                                      (703) 748-0244 (facsimile)

                                      Caitlin M. Poe, Esq. (NCB # 44713)
                                      Email: cpoe@williamsmullen.com
                                      Williams Mullen, P.C.
                                      301 Fayetteville St., Suite 1700
                                      Raleigh, NC 27601
                                      Telephone: (919) 981-4085
                                      Facsimile: (919) 981-4300

                                     Counsel for Shee Atiká Languages, LLC




                                                 74
             Case 8:15-cv-01806-PX Document 175 Filed 10/21/19 Page 75 of 75



                                    CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing document was electronically filed with the

Clerk of the Court using the CM/ECF system, which will send notification of such filing to all

attorneys of record this 21st day of October 2019.



                                      By: /s/ Michael D. Maloney_
                                      Michael D. Maloney, Esq. (USDC MD Bar No. 11592)
                                      Email: mmaloney@williamsmullen.com
                                      Williams Mullen, P.C.
                                      8300 Greensboro Drive, Suite 1100
                                      McLean, Virginia 22102
                                      (703) 760-5200 (telephone)
                                      (703) 748-0244 (facsimile)




41152015_5


                                                75
